              Case 2:17-bk-10379-NB                  Doc 100 Filed 12/30/19 Entered 12/30/19 10:03:49                                      Desc
                                                       Main Document Page 1 of 3

     Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
     Nos., State Bar No. & Email Address
     WILLIAM R. SCHUCHMAN
     3812 Sepulveda Blvd.,
     Suite #220                                                                                             FILED & ENTERED
     Torrance, CA 90505
     Tel. No.(310) 373-8633
     Fax No.(310) 933-6981                                                                                         DEC 30 2019
     Bar No.62685
     Email: wschuchman@verizon.net
                                                                                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                              Central District of California
                                                                                                              BY ghaltchi DEPUTY CLERK




                                                                                                   CHANGES MADE BY COURT
         Debtor appearing without attorney
         Attorney for: Debtor
         Chapter 13 trustee

                                              UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION
     In re:
                                                                                CASE NO.: 2:17-bk-10379-NB
                                                                                CHAPTER: 13

                                                                                ORDER ON:
                                                                                    DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                                    SUSPEND PLAN PAYMENTS
                                                                                    DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                    REFINANCE REAL PROPERTY
                                                                                    DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                    SELL REAL PROPERTY
                                                                                    DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                    ENTER INTO LOAN MODIFICATION
                   SANDRA LISA SANDOVAL                                             OTHER: MOVANT’S MOTION FOR COURT
                                                                                    APPROVAL OF PROPOSED MARITAL
                                                                                    SETTLEMENT AGREEMENT BETWEEN
                                                                                    DEBTOR AND MOVANT FOR CASE NO.
                                                                                    BD541456 IN LOS ANGELES SUPERIOR
                                                                                    COURT
                                                                                     No hearing held
                                                                                     Hearing held
                                                                                DATE:
                                                                                TIME:
                                                                                COURTROOM:
                                                                                PLACE:
                                                                 Debtor(s).




//

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                              Page 1                              F 3015-1.14.ORDER.CH13.GENRL
       Case 2:17-bk-10379-NB                    Doc 100 Filed 12/30/19 Entered 12/30/19 10:03:49                                      Desc
                                                  Main Document Page 2 of 3


Based on Debtor’s creditor Jose Mejia’s motion filed on (date) 12/03/2019 as docket entry number 96 (the “Settlement
Motion”), it is ordered that Debtor’s motion the Settlement Motion is:

      Granted                    Denied

      Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion

      Granted on the following conditions:

      Set for hearing on (date) January 23, 2020 at (time) 8:30 a.m.                    .

TENTATIVE RULING.
   This Court’s tentative ruling is to deny the Settlement Motion for the following reasons.

(1) Background
      This Court’s prior orders (dkt. 58, 91) granted limited relief from the automatic stay as follows:
        Any characterization of property (as community or separate property) and any division of property shall be treated
        for bankruptcy purposes as a proposed resolution between the debtor and the non-debtor spouse/former spouse.
        To assure that there is an opportunity for other parties in interest in this bankruptcy case to object to any undue
        prejudice that may result from such a proposed resolution, it shall be treated as a proposed compromise or
        settlement (even if it is embodied in a nonbankruptcy judgment) that must be the subject of adequate notice and
        an opportunity for a hearing under Rule 9019 (Fed. R. Bankr. P.) before final relief from the automatic stay to
        make any such resolution effective. [Dkt. 58, at PDF pp. 4-5]

(2) Inadequate service
       The proof of service attached to the Settlement Motion (dkt. 96, end) does not reflect service on all creditors. Under
Rule 2002(a)(3) (Fed. R. Bankr. P.), service on all creditors is required (unless excused by this Court).

(3) Lack of stated grounds for approval
      As noted in the posted Procedures of the undersigned Bankruptcy Judge (available at www.cacb.uscourts.gov),
when filing a motion for approval of a settlement,
         Declaration(s) should support each of the four factors in In re A & C Properties, 784 F.2d 1377, 1381 (9th Cir.
         1986).
     The four A&C factors are:
         (a) The probability of success in the litigation; (b) the difficulties, if any, to be encountered in the matter of
         collection; (c) the complexity of the litigation involved, and the expense, inconvenience and delay necessarily
         attending it; (d) the paramount interest of the creditors and a proper deference to their reasonable views in the
         premises. [Id.]
     The Settlement Motion does not address any of these factors.

(4) Grounds for disapproval
    As this Court understands the proposed settlement, (a) title to the property at 14029 Leibacher Avenue, Norwalk, CA
(the “Leibacher Property”) is now held by “Jose Mejia [Debtor’s former husband] and Sandra I. Mejia [Debtor], Husband
and Wife as Joint Tenants” (dkt. 96, Ex. 1, at PDF p. 6, Recital “C”); (b) Debtor’s former husband will be paid $70,000 by
Debtor’s father, Jamie Cardiel, (c) Debtor and her former husband will transfer title to the Leibacher Property to Debtor’s
father (or alternatively the property will be sold and Debtor’s former husband and her father will receive all proceeds), and
(d) Debtor’s bankruptcy estate will receive nothing. Dkt. 96, Ex. 1, at PDF pp. 8 & 11-12, ¶¶ 1, 2, & 14. The Settlement
Motion does not address why Debtor’s bankruptcy estate – i.e., her creditors – will receive nothing on account of Debtor’s
record ownership of the Leibacher Property.
    In the parlance of A&C, the Settlement Motion does not address the “probability of success” (the first A&C factor) in
any claim by Debtor’s estate that it would be entitled to more than nothing. The closest the Settlement Motion comes to
addressing that issue is that Debtor and her parents expressly deny that former husband Jose Mejia has “any interest in
the Leibacher Property,” and implicitly they deny that Debtor herself has any interest in the Leibacher Property, on the
grounds that “the Leibacher Property was originally purchased by [Debtor’s] parents and continued to be their property.”
Dkt. 96, Ex. 1, at PDF p. 6, Recital “E”. But the Settlement Motion is not supported by any declarations showing that, for
example, all mortgage payments and all other expenses of the Leibacher Property were made by Debtor’s parents (which
might be one basis to assert that, despite Debtor’s record title to the Leibacher Property, she did not in fact have any legal
or equitable ownership of it).
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 2                              F 3015-1.14.ORDER.CH13.GENRL
       Case 2:17-bk-10379-NB                   Doc 100 Filed 12/30/19 Entered 12/30/19 10:03:49                                      Desc
                                                 Main Document Page 3 of 3


(5) Conclusion
    This Court’s prior orders (dkt. 58, 91) noted that there is the potential for marital settlements to constitute avoidable
fraudulent transfers, or to cause other problems. Therefore, those orders required that any proposed division or
characterization of property in the divorce proceedings be presented as a settlement under Rule 9019. But the Settlement
Motion was not served on all creditors, nor is it supported by declarations and analysis addressing the A&C factors.
Accordingly, the tentative ruling is that the Settlement Motion will be DENIED.

                                                                       ###




                Date: December 30, 2019




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 3                              F 3015-1.14.ORDER.CH13.GENRL
